Citation Nr: 0801513	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depressive disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to an effective date prior to January 9, 
2004, for a 50 percent evaluation for major depressive 
disorder.

3.  Entitlement to an increased evaluation for irritable 
bowel syndrome, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for bilateral 
hydrocele, currently evaluated as noncompensable.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
joint/knee pain disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for post-traumatic 
stress disorder.

9.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to July 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The issues of entitlement to an increased evaluation for 
major depressive disorder; entitlement to an earlier 
effective date for a 50 percent evaluation for major 
depressive disorder; entitlement to an increased evaluation 
for irritable bowel syndrome (IBS); entitlement to an 
increased evaluation for bilateral hydrocele, entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
and entitlement to a total disability rating for compensation 
on the basis of individual unemployability (TDIU), are 
addressed in the Remand portion of the decision below, and 
are remanded to the RO via the Appeals Management Center in 
Washington, D.C.



FINDINGS OF FACT

1.  A July 1998 rating decision denied service connection for 
bilateral hearing loss and for a joint/knee pain disorder.

2.  The additional evidence received since the time of the 
final July 1998 rating decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for bilateral hearing loss or the claim 
for a joint/knee pain disorder

3.  The evidence does not reflect that the veteran has a 
current diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for hearing loss is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a joint/knee pain disorder is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

3.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for service connection 
for tinnitus, and to reopen the issues of entitlement to 
service connection for hearing loss and for a joint/knee pain 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 


& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  Prior to initial adjudication of the veteran's 
claim, a letter dated in February 2004 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Additionally, with respect to the claims to reopen 
the issues of entitlement to service connection for hearing 
loss and for a joint/knee pain disorder, the veteran was 
advised in the June 2004 rating decision of the prior final 
denial in July 1998 of service connection for these issues, 
and informed of the deficiency necessary to substantiate his 
claims.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  
Although notification of the specific deficiencies as 
required under Kent was not made prior to the initial 
adjudication of the claims to reopen, over three years have 
elapsed since the veteran was notified of said deficiency, 
during which time he has had sufficient opportunity to 
provide the necessary evidence; thus, the Board concludes 
that the veteran is not prejudiced in this regard.  Moreover, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
all of his claims, to include the opportunity to present 
pertinent evidence.  Overton v. Nicholson, 20 Vet. App. 427 
(2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, a VA examination was not accorded 
the veteran in this case with respect to his claim for 
entitlement to service connection for tinnitus as none was 
required, because there was neither evidence of the claimed 
disorder in service or subsequent to service.  See 38 C.F.R. 
§ 3.159(c) (4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The Board also notes that although a VA 
examination was not conducted for the purpose of addressing 
the veteran's claim to reopen the issues of entitlement to 
service connection for hearing loss and for a joint/knee pain 
disorder, VA is not required to obtain such examinations for 
claims to reopen a finally decided decision.  See 38 C.F.R. § 
3.159(c).  Thus, VA's duty to assist has been fulfilled.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See 


Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

New and Material Claims

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the 


evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Hearing Loss

The RO denied service connection for bilateral hearing loss 
in July 1998, and notified the veteran of the decision that 
same month.  The rating decision was not appealed and that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104 
(2007).  The matter under consideration in this case at that 
time was whether the veteran had a current diagnosis of 
bilateral hearing loss, as defined under VA rating criteria.  
In order for the veteran's claim to be reopened, evidence 
must have been presented or secured since the July 1998 
rating decision which is relevant to, and probative of, that 
matter.

The evidence of record at the time of the July 1998 rating 
decision relevant to the veteran's claim for service 
connection included the veteran's service medical records, an 
October 1995 VA general medical examination, a June 1997 VA 
audiological evaluation, and a December 1997 VA file 
memorandum noting that the veteran failed to report for his 
December 1997 VA audiological examination.  The additional 
evidence added to the record since the July 1998 rating 
decision includes VA outpatient treatment records dated from 
January 2003 through September 2004, and from January 2005 to 
August 2005.

The RO denied the veteran's claim for entitlement to service 
connection for bilateral hearing loss in July 1998, and at 
that time, there was no evidence that the veteran had a 
current diagnosis of bilateral hearing loss, as defined under 
VA rating criteria, and this continues to be the case.  See 
38 C.F.R. § 3.385 (2007).  The only evidence of record 
pertaining to the veteran's hearing acuity is an October 2003 
VA outpatient treatment record noting that his hearing acuity 
was "normal to spoken word."  No VA or other treatment 
records reflect that the veteran has a current hearing loss 
disability as defined by the VA rating criteria.

Accordingly, although this evidence is "new," as it had not 
been previously considered by VA, it is not "material" as 
it does not raise the reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the issue 
of entitlement to service connection for bilateral hearing 
loss is not reopened.

Joint/Knee Pain Disorder

The RO denied service connection for a joint/knee pain 
disorder in July 1998, and notified the veteran of the 
decision that same month.  The rating decision was not 
appealed and that decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104.  The matter under consideration in this 
case at that time was whether the veteran had a current 
permanent residual or chronic disability subject to service 
connection.  In order for the veteran's claim to be reopened, 
evidence must have been presented or secured since the July 
1998 rating decision which is relevant to, and probative of, 
this matter.

The evidence of record at the time of the July 1998 rating 
decision relevant to the veteran's claim for service 
connection included the veteran's service medical records, an 
October 1995 VA general medical examination, and a December 
1997 VA file memorandum noting that the veteran failed to 
report for his December 1997 VA joints examination.  The 
additional evidence added to the record since the July 1998 
rating decision includes VA outpatient treatment records 
dated from January 2003 through September 2004, and from 
January 2005 to August 2005.

The RO denied the veteran's claim for entitlement to service 
connection for a joint/knee pain disorder in July 1998.  At 
that time, there was no evidence that the veteran had a 
current permanent residual or chronic disability subject to 
service connection, and this continues to be the case.  With 
no evidence of a current disability, service connection for a 
left hip disorder, to include as due to a service-connected 
disorder is not warranted.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  A January 2003 bilateral knee x-ray 
showed no evidence of subluxation on the "sunrise" view of 
the right or the left patella.  Additionally, an October 2003 
outpatient treatment record noted that the veteran's 
musculoskeletal 


physical examination was normal with no difficulty 
ambulating; and an August 2004 VA outpatient treatment record 
noted that the veteran was able to ambulate at a quick pace 
without difficulty.  No actual diagnosed knee or other joint 
disorder is of record.

Accordingly, although this evidence is "new," as it had not 
been previously considered by VA, it is not "material" as 
it does not raise the reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the issue 
of entitlement to service connection for a joint/knee pain 
disorder is not reopened.

Tinnitus

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records show no evidence of 
tinnitus during the veteran's military service.  
Additionally, none of the evidence of record subsequent to 
service reflects complaints of or a diagnosis of tinnitus, to 
include a June 1997 audiological evaluation and an October 
2003 VA outpatient treatment record.  In the absence of proof 
of a present disability, there is no valid claim presented.  
Brammer, 3 Vet. App. at 225.  

Because no evidence of a current tinnitus disability exists, 
the preponderance of the evidence is against the veteran's 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for bilateral hearing loss is denied. 

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for a joint/knee pain disorder is denied.  

Service connection for tinnitus is denied.


REMAND

In this case, the veteran claimed service connection for PTSD 
in January 2004, on the basis of a PTSD diagnosis obtained 
during his October 1995 VA examination, shortly after he was 
separated from service.  Service connection for PTSD was 
denied in August 2004 on the basis that the veteran's PTSD 
diagnosis was not based on a verified stressor; the June 2005 
statement of the case reiterated the language of the August 
2004 rating decision.

The February 2004 letter notifying the veteran of VA's duties 
to assist his claim for PTSD, he was never notified of the 
specific evidence with which PTSD claims may be 
substantiated, including but not limited to buddy statements 
and other lay testimony.  Moreover, that the veteran received 
the Bronze Star (among a plethora of other military awards 
and decorations over his 20-plus year military career) 
without a "V" device should not automatically negate a 
diagnosis of PTSD; despite a June 2004 memorandum to file 
stating that without a "combat" medal the diagnosis would 
be amended to major depressive disorder, there is no evidence 
that the VA examining physician ever withdrew the PTSD 
diagnosis.  Moreover, the veteran had already been diagnosed 
with PTSD during his October 1995 VA examination. 

The evidence reflects that the veteran's Bronze Star was not 
awarded with "V" device, and the service personnel records 
associated with the claims file do not reflect any other 
military awards or decorations indicative of combat; thus, 
his claimed stressors would have to be independently 
confirmed.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
However, despite the veteran's Department of Defense Form DD-
214, Armed Forces of the United States Report of Transfer of 
Discharge, noting his military occupational specialty as a 
combat engineer, there is no evidence that the RO attempted 
to confirm the stressors the veteran clearly delineated in 
his April 2004 stressor statement, during the June 2004 VA 
examination, and during June 2004 and July 2004 VA outpatient 
visits.  In his April 2004 stressor statement, the veteran 
gave specific names of his commanders, specifics with respect 
to his service branch division, section, and brigade, the 
names and ranks of his superior officers, and a two-week 
window in which these events occurred.  A denial solely 
because of an unconfirmed stressor is improper if the Joint 
Services Records Research Center (JSRRC) has not confirmed 
that the claimed stressor cannot be verified.  See, c.f., VA 
Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., 
Ch. 4, Section H, part 32(k) (Aug. 1, 2006), and VA 
Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., 
Ch. 1, Section D, part 15(l) (Sept. 29, 2006).  

For these reasons, on Remand, the RO must prepare a summary 
of all the information provided by the veteran with respect 
to his claimed stressors, to include that stated in his April 
2004 stressor statement, the June 2004 VA examination report, 
and the June 2004 and July 2004 VA outpatient treatment 
records, and attempt to verify same by contacting the JSRRC.  
If any of the veteran's claimed stressors are verified, a new 
VA PTSD examination should be conducted so that the VA 
examiner has the benefit of basing any potential diagnosis on 
all of the information available, to include newly-verified 
stressors.

Additionally, in an August 2006 letter, the veteran indicated 
that three of his service-connected disorders (depression, 
bilateral hydrocele, and IBS) had increased in severity, and 
that he had been treated for these conditions from January 
2003 to August 2006 at a VA Medical Center.  Review of the 
veteran's claims file reveals that the most recent VA 
outpatient treatment records associated therewith are dated 
in May 2005.  Inasmuch as the VA is on notice of the 
potential existence of additional VA records, these records 
must be obtained prior to any further appellate review.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  
Additionally, the most recent VA outpatient treatment records 
or VA examination reports are over 2 years old.  
Consideration of the whole recorded medical history of the 
veteran is necessary so that a rating may accurately reflect 
the elements of disability present.  See 38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Thus, the most 
recent VA outpatient treatment records, dated beginning May 
2005, must be obtained.

To that end, the potential exists for the issues of 
entitlement to an earlier effective date for a 50 percent 
evaluation for major depressive disorder, and entitlement to 
TDIU, to be affected by any rating increase found to be 
warranted once the additional VA treatment records are 
obtained.  Accordingly, the Board concludes that these issues 
are inextricably intertwined, and thus must be held in 
abeyance until the three issues noted above have been 
reevaluated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (holding that inextricably intertwined issues must be 
considered together when a decision concerning one could have 
a significant impact on the other).

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the duty to notify requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As such, proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date, must be provided.

Accordingly, the issues of entitlement to an increased 
evaluation for major depressive disorder; entitlement to an 
earlier effective date for a 50 percent evaluation for major 
depressive disorder; entitlement to an increased evaluation 
for IBS; entitlement to an increased evaluation for bilateral 
hydrocele; entitlement to service connection for PTSD; and 
entitlement to TDIU are remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must contact the veteran, 
and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claims.  Based on the veteran's 
response, the RO must attempt to 
procure copies of all records which 
have not previously been obtained from 
identified treatment sources.  The RO 
must also obtain the veteran's VA 
outpatient treatment records dated from 
April 2005 to the present.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain these records, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to 
respond.

3.  The RO must review the file and 
prepare a summary of all the claimed 
stressors, including those identified 
by the veteran in the April 2004 
stressor statement, the June 2004 VA 
examination report, and the June 2004 
and July 2004 VA outpatient treatment 
records.  This summary, and all 
associated documents, must be sent to 
the JSRRC, which must be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors.

If JSRRC determines that more specific 
information is necessary to conduct a 
search for the necessary records with 
which to verify the veteran's claimed 
stressor, the RO should contact the 
veteran immediately and request such 
information, to include the exact 
date(s), to the best of his 
recollection and within a 60 day 
window, of the events he has claimed 
have resulted in PTSD; once the 
veteran's reply is received, the RO 
must provide the information contained 
therein to the JSRRC.

4.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the veteran must be 
afforded the appropriate VA psychiatric 
examination to determine the nature and 
etiology of all psychiatric disorders 
found.  The report of examination must 
include a detailed account of all 
manifestations of the psychiatric 
disorders found to be present.  All 
necessary tests must be conducted and 
the examiner must review the results of 
any testing prior to completion of the 
report.  The claims file and a copy of 
this Remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
RO must specify for the examiner any 
stressor or stressors that it has 
determined are established by the 
record, and the examiner must be 
instructed that only those events may 
be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  
Following a review of the service and 
postservice medical records, the 
examiner must state whether any 
diagnosed psychiatric disorder is 
related to the veteran's active duty 
service.

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  

A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

5.  If a VA examination is ultimately 
scheduled, the RO must notify the 
veteran that it is his responsibility 
to report for any scheduled examination 
and to cooperate in the development of 
the claim.  The consequences for 
failure to report for a VA examination 
without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 
3.655.  In the event that the veteran 
does not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, all of the issues 
remanded by this decision must be 
readjudicated.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


